 


113 HR 2076 IH: Servicemember Medical Evaluations Review Act
U.S. House of Representatives
2013-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2076 
IN THE HOUSE OF REPRESENTATIVES 
 
May 21, 2013 
Mr. Kline (for himself, Mr. Walz, Mrs. Bachmann, Mr. Peterson, and Mr. Ellison) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To direct the Secretary of Defense to conduct a review of the Integrated Disability Evaluation System of the Armed Forces and to submit to Congress a report on such system. 
 
 
1.Short titleThis Act may be cited as the Servicemember Medical Evaluations Review Act. 
2.Review of Integrated Disability Evaluation System 
(a)ReviewThe Secretary of Defense shall conduct a review of the backlog of pending cases in the Integrated Disability Evaluation System. 
(b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report on the review under subsection (a). Such report shall include the following: 
(1)The number of pending cases that exist as of the date of the report, listed by military department, component, and, with respect to the National Guard, State. 
(2)As of the date of the report, the average time it takes to process a case in the Integrated Disability Evaluation System. 
(3)A description of the steps the Secretary will take to resolve the backlog of cases in the Integrated Disability Evaluation System. 
(4)With respect to each military department, the date by which the Secretary plans to resolve such backlog. 
(5)The progress and estimated cost of moving the Integrated Disability Evaluation System to an integrated and readily accessible electronic format that a member of the Armed Forces may access and see the status of the member during each phase of the system. 
(6)An assessment by the Secretary of the feasibility of improving in-transit visibility of pending cases, including by establishing a method of tracking a pending case when a military treatment facility is assigned a packet and pending case for action of a member. 
(c)Pending case definedIn this section, the term pending case means a case where a member of the Armed Forces who, as of the date of the review under subsection (a), is within the Integrated Disability Evaluation System and has been referred to a medical evaluation board.  
 
